[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________                   FILED
                                                      U.S. COURT OF APPEALS
                            No. 08-10776                ELEVENTH CIRCUIT
                                                            APRIL 14, 2009
                        Non-Argument Calendar
                                                         THOMAS K. KAHN
                      ________________________
                                                               CLERK

               D. C. Docket No. 07-00013-CR-T-24-TBM

UNITED STATES OF AMERICA,


                                                          Plaintiff-Appellee,

                                 versus

RUFINO MEDRANO,

                                                       Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                            (April 14, 2009)

Before BARKETT, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:
      Cynthia J. Hernandez, appointed counsel for Rufino Medrano in this direct

criminal appeal, has moved to withdraw from further representation and filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record confirms that

there are no issues of arguable merit on appeal. Therefore, counsel’s motion to

withdraw is GRANTED, and Medrano’s conviction and sentence are

AFFIRMED.




                                         2